DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior arts considered in this office action:
applicant admitted prior art hereinafter “AAPA”) 
Sung et al. (US 20080057934 A1, hereinafter “Sung”)
Kataoka et al. (US 7031674 B2, hereinafter “Kataoka”)


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1-12 of the current application is patentably indistinct from claims 1, 3-8, 10-14 of Application No. 16885821. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
Claim 1-12 rejected on the ground of statutory double patenting as being unpatentable over claims 1, 3-9, 10-14 of U.S. Patent No. 16885821. The claims appear to be identical. Therefore, the claim are rejected on statutory double patenting.

Current Application (17665537)
16885821
1. A method, comprising:
determining a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including a power control bit for a subband in the plurality of subbands, wherein the power control bit indicates a first power state or a second power state for the respective subband:
transmitting a frame including the tone map response payload; and
receiving a signal on the subband in response to a value of the control power bit.
1.  A method, comprising:
determining a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including a power control bit for a subband in the plurality of subbands, wherein the power control bit indicates a first power state or a second power state for the respective subband;
transmitting a frame including the tone map response payload; and
receiving a signal on the subband in response to a value of the control power bit.
2. The method of Claim 1, wherein the first power state is an ON state, and the second power state is an OFF state.
3. The method of Claim 1, wherein the first power state is an ON state, and the second power state is an OFF state.
3. The method of Claim 2, wherein the OFF state is at a zero power level.
4. The method of Claim 3, wherein the OFF state is at a zero power level.
4. The method of Claim 2, wherein receiving a signal on the subband in response to a value of the control power bit comprises receiving a dummy bit on the subband in response to the power control bit indicating an OFF state for the subband.
5. The method of Claim 3, wherein receiving a signal on the subband in response to a value of the control power bit comprises receiving a dummy bit on the subband in response to the power control bit indicating an OFF state for the subband.
5. The method of Claim 1, wherein the subband includes two or more tones.
6. The method of Claim 1, wherein the subband includes two or more tones.
6. The method of Claim 1, wherein the tone map response is based on a channel quality for the subband.
7. The method of Claim 1, wherein the tone map response is based on a channel quality for the subband.
7. A device, comprising:
a memory;
a processor coupled to the memory, the processor configured to determine a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including a power control bit for a subband in the plurality of subbands, wherein the power control bit indicates a first power state or a second power state for the respective subband;
a transmitter coupled to the processor, the transmitter configured to transmit a frame including the tone map response payload; and

a receiver coupled to the processor, the receiver configured to receive a signal on the subband in response to a value of the control power bit.
8. A device, comprising:
a memory;
a processor coupled to the memory, the processor configured to determine a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including a power control bit for a subband in the plurality of subbands, wherein the power control bit indicates a first power state or a second power state for the respective subband;
a transmitter coupled to the processor, the transmitter configured to transmit a frame including the tone map response payload; and
a receiver coupled to the processor, the receiver configured to receive a signal on the subband in response to a value of the control power bit.
8. The device of Claim 7, wherein the first power state is an ON state, and the second power state is an OFF state.
10. The device of Claim 8, wherein the first power state is an ON state, and the second power state is an OFF state.
9. The device of Claim 7, wherein the OFF state is at a zero power level.
11. The device of Claim 10, wherein the OFF state is at a zero power level.
10. The device of Claim 8, wherein receiving a signal on the subband in response to a value of the control power bit comprises receiving a dummy bit on the subband in response to the power control bit indicating an OFF state for the subband.
12. The device of Claim 10, wherein receiving a signal on the subband in response to a value of the control power bit comprises receiving a dummy bit on the subband in response to the power control bit indicating an OFF state for the subband.
11. The device of Claim 1, wherein the subband includes two or more tones.
13. (Original) The device of Claim 1, wherein the subband includes two or more tones.
12. The device of Claim 7, wherein the tone map response is based on a channel quality for the subband.
14. (Original) The device of Claim 8, wherein the tone map response is based on a channel quality for the subband.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art hereinafter “AAPA”) in view of Sung et al. (US 20080057934 Al, hereinafter “Sung”), and in view of Ramsay et al. (US 20110109423 A1, hereinafter “Ramsay”).

Regarding claims 1 and 7:
AAPA teaches A method, comprising:
determining a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including power control bits for a subband in the plurality of subbands (AAPA [0003]-[0005], [0006]-[0012], [0014], where the AAPA discloses based on SNR allocate for tone map response payload power control bits for each of the plurality of subbands).
transmitting a frame including said tone map response payload (AAPA [0013]-[0015], where AAPA discloses transmitting a tone map response payload to said second node), and
receiving a signal on the subband in response to a value of the control power bit. (AAPA [0013]-[0015], where AAPA discloses receiving signal having signal power for ones of said plurality of tones according to the control power bits).
AAPA fails to teach said first node allocating for a tone map response payload only a single (1) power control bit for each of a plurality of subbands having two or more of said plurality of tones.
However, AAPA discloses using for bits for the power control for each of a plurality of subbands having two or more of said plurality of tone, wherein the first bit indicate whether the power should be increased or decreased and the other bits indicate the amount of the increase or the decrease (AAPA [0013]-[0015]).
Furthermore, Sung teaches a communication system wherein single bit information is used for power control (Sung [0082]). Ramsay further teaches a control circuit configured to: receive a 2-bit signal including a first bit indicating a power state and a second bit indicating an actuation state; and transmit a power signal based on the two bit signal, the power signal configured to cause the actuator to operate at the actuation state at a fixed power (Ramsay abstract, [0003], [0016]).
Therefore, using one bit to control the transmission power is well known and taken the teachings of AAPA, Sung, and Ramsay as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use one bit instead of to control the power in the subbands in order to reduce the amount of resources use for power control and use them for transmitting other data.
Regarding claims 2 and 8:
AAPA in view of Sung and in view of Ramsay teaches wherein the first power state is an ON state, and the second power state is an OFF state (Ramsay [0015]).
Regarding claims 3 and 9:
AAPA in view of Sung and in view of Ramsay teaches wherein the OFF state is at a zero power level (Ramsay [0015]-[0016]).
Regarding claims 4 and 10:
AAPA in view of Sung and in view of Ramsay teaches wherein receiving a signal on the subband in response to a value of the control power bit comprises receiving a dummy bit on the subband in response to the power control bit indicating an OFF state for the subband (AAPA [0009], Ramsay [0015]-[0016]).
Regarding claims 5 and 11:
AAPA in view of Sung and in view of Ramsay teaches wherein the subband includes two or more tones (AAPA [0013]-[0015; Ramsay [0003], [0015]-[0016]).

Regarding claims 6 and 12:
AAPA in view of Sung and in view of Kataoka teaches wherein the tone map response is based on a channel quality for the subband (AAPA [0006]-[0012]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 28, 2022